The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2017 has been considered by the examiner.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “a each closing element” in line 9, which appears to be a typographical error. An appropriate correction would be deleting the "a" at the beginning of the phrase.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 was amended to include “in both a rectilinear and curved direction” which was the feature claim 33 previously defined. As it reads now, claim 33 does not further limit claim 28.  Applicant may cancel the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The Examiner notes that statements placed in brackets are considered to be functional in nature. These statements of intended use fail to further limit the structure of the claimed invention. Prior art used in claim rejections must show the claimed structure, but the prior art need only be capable of preforming the functional recitations contained in the intended use statements. It is well established that intended use statements do not differentiate the claimed invention over prior art which otherwise satisfies the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claims 16-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over J. F. Raleigh (US Pat. No. 1,699,020) in view of Evans et al. (US 2012/0019025 A1).
Raleigh discloses  a transmission arrangement (14) for a radiator grille (15) of a motor vehicle having a frame (19), the transmission element comprising a plurality of transmission element bodies (54) each having a tapering web (see tapered region near reference numeral 55 in Figure 11) and a first link (at 55) between tapering webs of adjacent transmission element bodies, a plurality of closing elements (21) mounted to the frame about a pivot axis (36), each having a second link (at 53) operatively connected to the first link and the first link is arranged spatially outside (first link indicated at 55 is 
Raleigh does not disclose that the transmission element is composed of a plastic material.
The selection of a known material for a particular purpose is within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Raleigh to include a plastic transmission element, as the selection of a known material based on its suitability for an intended use is within the level of ordinary skill in the art.
Raleigh does not disclose that the radiator grille has a strut or that the transmission element is mounted for movement in a direction of extension of the strut.
Evans et al. (hereinafter Evans) discloses a radiator grille (74) having a strut (111) with a transmission element (117) that is moved in a direction of extension of the strut.
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the radiator grille of Raleigh to have a strut and have the transmission element moveable in the direction of extension of the strut, in order to strengthen the frame of the radiator grille and to better support the transmission element.

Response to Arguments
Applicant's arguments filed 9/13/2016 have been fully considered but they are not persuasive. 
With regards to the claim objections, it appears the amendments to claim 22 did not address the grammatical errors identified in the previous office action.
With regards to the rejections under 35 U.S.C. §112, the amendments to the claims were sufficient to overcome the rejections.
With regards to the rejections under 35 U.S.C. §103 Applicant argues that Raleigh and Evans fail to disclose “a transmission element mounted to a strut for displaceable movement relative thereto in both a rectilinear and a curved direction”.  
The examiner respectfully disagrees, as the combination of Raleigh and Evans disclose all of the claim limitations. Specifically, the Raleigh reference, as detailed in the rejection above (and the previous Final Rejection dated 5/26/2015), shows a transmission element composed of a plurality of transmission element bodies (54) that are moveable in both a rectilinear (see Figure 4, transmission element capable of motion from side to side and top to bottom of the figure as the device is actuated) and curved direction (see Figure 4, curved radiator grille defining the curved direction, and also around the pivots (curved direction) of elements 21. The examiner notes that this interpretation of the prior art is more narrow than would be reasonably afforded by the breadth of the claim language, as a curved movement direction has rectilinear components in at least two directions. As such, any curved movement could be considered to move both in curved and rectilinear directions. As to the movement relative to 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658